



Exhibit 10.49
June 4, 2018
Chris Neugent
[Home address]


Re:    Letter of Understanding – PHI Strategic Role
Dear Chris:
This Letter of Understanding (“Letter”) between you and Post Holdings, Inc.
(collectively “Parties”) confirms the terms of your employment as you move from
President & CEO of Post Consumer Brands (“PCB”) into the role of Executive Vice
President, Strategy, to Post Holdings, Inc. (“PHI”). Once signed by the Parties,
this Letter will become effective on the date of your signature (“Effective
Date”). This position will have a four-year employment period in exchange for
the following:
•
your continued full-time employment, with the compensation set forth below;

•
your continued eligibility for employee benefits (as qualified by this Letter);
and

•
the opportunity to continue to vest in your outstanding equity awards, subject
to terms of the agreements governing those awards, including the applicable PHI
Long Term Incentive Plan (the 2012 or the 2016 LTIP) (“LTIPs”).

Role
You will remain in your current position as CEO of PCB until July 23, 2018, when
you will begin your new role. The compensation provided in this Letter will be
in addition to any regular salary earned by you through July 22, 2018. In order
to provide greater continuity, your employer will remain PCB for payroll,
benefit and tax purposes. In your new role, you will continue to report to me
and you will be asked to help acclimate a new CEO and President of PCB, provide
expertise and support to Weetabix and Active Nutrition, provide strategic advice
to PHI regarding mergers and acquisitions and long-term planning, and manage
special projects as requested by me. Business travel expectations will not
exceed travel currently required by your CEO role. Your employment as Executive
Vice President will continue for a four-year period and end on July 23, 2022
unless you resign from your employment or your employment is terminated
(“Employment Period”). Your base salary will not be reduced at any time after
you assume the new role and before the end of the Employment Period, so long as
you remain actively employed. The Parties may mutually agree in writing to
extend the employment beyond the original four-year period.
For your convenience, office space will be provided for your use at Michael
Foods or another facility equidistant to your home in the greater Minneapolis
area. You will not be required to work from any other location at any time
before the end of your Employment Period unless you provide your written
consent. Your reasonable business expenses, including reasonable travel costs,
will continue to be eligible for reimbursement under the applicable PCB expense
reimbursement policy.
End of Employment
Unless otherwise mutually extended in writing, your last day of employment will
be July 23, 2022. If you resign from your employment without Good Reason or are
terminated for Cause before July 23, 2022, no additional payments under this
Letter will be due, except for payment of your base salary earned through the
date of resignation or termination of employment. For purposes of this Letter,
where the term Cause is capitalized in this Letter, “Cause” shall mean (i) you
willfully engaging in misconduct which is materially injurious to PHI or any
entity in which Post Holdings owns an equity interest (“Affiliate”), or (ii)
your conviction of a felony or a crime involving moral turpitude. For purposes
of this Letter, ”Good Reason” shall mean the occurrence of one or more of




--------------------------------------------------------------------------------





the following, which circumstances are not remedied by PHI or PCB within thirty
(30) days after its receipt of a written notice describing the applicable
circumstances, which notice must be provided within 90 days after the occurrence
of such circumstances: (i) a material decrease in your base salary; or (ii) a
geographical relocation of your principal office location by more than 50 miles
in each case without your written consent; provided that you must actually
terminate your employment within thirty (30) days following the cure period.
In the event, after the Effective Date but prior to July 23, 2022: (i) PHI or
PCB terminates your employment without Cause, or (ii) that you resign for Good
Reason, or (iii) of your death or Disability which occurs prior to (i) or (ii),
PHI agrees to pay you (or cause your employer to pay you) in one sum, in cash,
the value of all remaining salary you otherwise would have received from the
effective date of your resignation for Good Reason, your termination without
Cause, or your death or your Disability, through July 23, 2022. Furthermore, in
the event that PHI or PCB terminates your employment without Cause or you resign
for Good Reason (and for the sake of clarity, not in cases of death or
Disability) after the Effective Date but prior to July 23, 2021, in addition to
the amount of the cash lump sum payment due to you under the foregoing sentence
you will receive an additional lump sum payment, in cash, of $1,500,000 (one
million five hundred thousand dollars). Such lump sum payments described in this
paragraph will be made within 60 days following your termination of employment,
death or Disability, and except for in the event of death will be subject to
your signing and not revoking a release of claims in favor of PHI and its
Affiliates in the form provided by PHI. In the event that the period during
which you may consider, execute and have a release of claims become
non-revocable spans two calendar years, any payment that could be made during
that period will be made in the later of the two calendar years. For this
purpose, Disability is defined as you being unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. Post may rely on any
determination that you are disabled for purposes of benefits under the Post
long-term disability plan in which you participate, provided that the definition
of disability applied under that plan meets the requirements of a Disability as
provided in the previous sentence.
You will be eligible for a cash lump-sum payment in the amount of $32,000
(thirty-two thousand dollars) to be paid within 60 days after the earliest of
the following events to occur: (a) July 23, 2022, provided that your last day of
employment with PHI or its Affiliates is July 23, 2022, or (b) the date of your
termination if PHI or PCB terminates your employment without Cause or you resign
for Good Reason after the Effective Date but prior to July 23, 2022. For
avoidance of doubt, in order to be eligible to receive payment under “(a)”
above, you must remain continuously employed by PHI or its Affiliate from and
after the Effective Date through July 23, 2022, and if you resign from your
employment other than for Good Reason or your employment otherwise terminates
for any reason (other than an involuntary termination of employment without
Cause) prior to such date, you will not be eligible to receive this payment.


In the event of your resignation or other termination of employment, the
treatment of your equity awards will be governed by terms of the agreements
governing those awards and the applicable LTIPs, including forfeiture of those
awards not yet vested.


Compensation and Benefits
Effective July 23, 2018, your base salary will be $987,000 (nine hundred and
eighty-seven thousand dollars) per year. This compensation will be paid as
salary according to the regular payroll schedule for PCB employees during the
Employment Period.
All compensation to be paid pursuant to the terms of this Letter is subject to
required tax withholding and employee benefit deductions. PHI makes no
guarantees or warranties regarding the tax consequences of any payment that is
made in accordance with the terms of this Letter.
In your new position, you will continue to be eligible for the same benefit
plans sponsored by PHI available to salaried, exempt employees, including but
not limited to, group life, medical, dental and/or disability insurance. PHI
reserves the right to amend or terminate benefit plans and programs and nothing
in this Letter should be deemed




--------------------------------------------------------------------------------





to modify or amend any benefit plan or program. Notwithstanding the foregoing,
beginning on the Effective Date, you will no longer be eligible for the Post
Holdings, Inc. Executive Severance Plan or other severance plan sponsored by PHI
or its Affiliates, such that when your employment terminates, no severance
benefits will be due to you under such plans. You will not accrue vacation or
PTO during the Employment Period.
You will be eligible to continue to earn a FY18 cash bonus subject to the
complete terms of the Post Holdings, Inc. Annual Bonus Program, including
applicable performance criteria in place for FY18, which bonus shall be paid in
accordance with the Program and which shall be paid based upon a full year of
employment and not prorated based upon your change in role on July 23, 2018.
With the exception of your receipt of any FY18 annual bonus which would occur
after you assume your new role, as of the Effective Date you will no longer be
eligible for participation in any other annual bonus program or long-term cash
bonus program provided by PHI or its Affiliates.
In addition, as a continuing employee of PHI or its Affiliates, you will
continue to vest in your outstanding restricted stock unit and non-qualified
stock option awards according to the terms of the agreements governing those
awards and the terms of the Post Holdings, Inc. 2012 Long-Term Incentive Plan or
the Post Holdings, Inc. 2016 Long-Term Incentive Plan, as applicable. Beginning
with the Effective Date you will not be eligible for additional grants of equity
or equity-based compensation.
In accepting this new role and compensation and other benefits, you would be
required to execute this Letter. This Letter, in conjunction with the LTIPs and
agreements governing your equity awards, supersede any prior agreements, whether
written or oral, regarding this matter. No other communications or
representations, written or oral, made prior to this Letter are deemed to amend
or modify its terms. This Letter may not be amended unless the amendment is in
writing executed by PHI and you. Notwithstanding the foregoing, in the event of
any corporate restructuring or reorganization, or in the event PCB ceases to be
a wholly-owned subsidiary of PHI, PHI reserves the right to transfer your
employment from PCB to PHI or another Affiliate of PHI, and to assign the rights
and obligations of this Letter to another Affiliate of PHI without your consent
but with written notice to you of such change. For the sake of clarity, you will
not be deemed to have experienced an involuntary termination of employment for
purposes of receiving any compensation under this Letter solely because your
employment from is transferred from PCB to PHI or another Affiliate of PHI.
This Letter and all determinations made and actions taken pursuant to this
Letter shall be governed by the laws of Missouri, without giving effect to
principles of conflicts of laws. The Parties agree that they will use good faith
efforts to resolve any dispute, claim or other action relating to this Letter.
If the matter cannot be resolved, the Parties agree to mediate the dispute with
a mutually acceptable mediator in Minneapolis, Minnesota. If the dispute cannot
be resolved through mediation, the Parties agree to submit the dispute to
binding arbitration using a mutually acceptable arbitrator. The costs of
mediation and arbitration should be borne equally by the parties except that
each party shall pay its/his own attorneys’ fees.
PHI agrees to reimburse you for your legal expenses incurred in reviewing this
Letter in the amount of the actual cost of such legal services, up to a maximum
of $15,000 (fifteen thousand dollars), provided you submit a written request for
such reimbursement to Diedre Gray with supporting documentation within 45 days
of the Effective Date of this Letter. Any such reimbursements will be made
within 30 days following your submission of the request.
Outside Employment and Conflicts
During the Employment Period, you will not accept work on behalf of or with any
Competing Company as a consultant, employee, advisor, manager, representative,
associate, investor, director, owner or otherwise. For purposes of this Letter,
“Competing Company” is defined as a business that competes directly with a PHI
material line of business, and one where you have acquired specific knowledge or
expertise of that line of business through your employment with PHI.
Notwithstanding the foregoing, during the Employment Period, you agree you will
avoid any conflicts with PHI and its Affiliates. Should PHI have reason to
believe that you are engaging in activity that violates this provision, it will
provide you with a written notice of such alleged violation and you will respond
within fifteen (15) days after receipt of the written notice.




--------------------------------------------------------------------------------





Internal Revenue Code Section 409A
Payments made pursuant to this Letter are intended to be exempt from, or to
otherwise comply with, Section 409A of the Internal Revenue Code, as amended,
and the Treasury regulations and guidance issued thereunder (collectively, “Code
Section 409A”). PHI reserves the right, to the extent it deems necessary or
advisable and with your consent, which shall not be unreasonably withheld, to
take any actions as it determines are necessary or appropriate so that the
Letter qualifies for exemption from, or complies with the requirements of, Code
Section 409A; provided, however, that PHI makes no representation that any
payment made under this Letter will be exempt from, or will comply with, Code
Section 409A. Notwithstanding anything herein to the contrary, to the extent
applicable, you are a “specified employee” within the meaning of Code Section
409A, and only to the extent necessary to avoid adverse tax consequences under
Code Section 409A, no compensation under this Letter will be distributed on
account of your Separation of Service, as defined by Code Section 409A, before
the date which is six months following the date of the Separation of Service.
Amounts that would have been paid during the delay will be paid on the first
business day following the six-month delay.
If any payment required by this Letter is an “excess parachute payment” as such
term is described in Section 280G of the Internal Revenue Code, as amended, and
the Treasury regulations and guidance issued thereunder (collectively, “Code
Section 280G”) so as to result in the loss of a deduction to PHI or its
Affiliates or in the imposition of an excise tax on you under Section 4999 of
the Internal Revenue Code, as amended, or any successor sections thereto (an
“Excess Parachute Payment”), then you shall be paid either 1) the amounts due,
or 2) the amounts due under this Letter as reduced so that the amount of all
payments due that are “parachute payments” within the meaning of Code Section
280G (whether or not pursuant to this Letter) are equal to one-dollar ($1) less
than the maximum amount allowed under Code Section 280G that would avoid the
existence of an “Excess Parachute Payment,” whichever of the 1) or 2) amount
results in the greater after-tax payment to you. Any amounts to be reduced
pursuant to this paragraph shall be reduced first by any amounts not subject to
Code Section 409A and then in the inverse order of when such amounts would have
been made or provided to you until the reduction specified herein is achieved.
This agreement shall be binding upon any successor of PHI. PHI will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of PHI to
assume expressly and agree to perform this Letter agreement in the same manner
and to the same extent that PHI would be required to perform it if no such
succession had taken place. As used in this Letter, “PHI” shall mean Post
Holdings, Inc. and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this agreement by operation of law, or
otherwise. PHI may not assign this agreement other than to an Affiliate or to a
successor to all or substantially all of the business and/or assets of PHI.
I look forward to continuing to work with you. If you agree to the terms of this
Letter, please sign and return to me.
Sincerely,
/s/ Robert V. Vitale
Robert V. Vitale
President and Chief Executive Officer


I agree to the terms and conditions set forth above in this Letter.
/s/ Chris Neugent    
Chris Neugent


6/4/2018    
Date


